          Case 1:18-cr-00567-VSB Document 64 Filed 02/08/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                -against-                               18 Cr. 567 (VSB)

 CHRISTOPHER COLLINS,
 CAMERON COLLINS, and
 STEPHEN ZARSKY,
                               Defendants.


          NOTICE OF DEFENDANTS’ MOTION FOR THE PRODUCTION OF
                       BRADY AND RULE 16 MATERIAL
                     AND LOCAL RULE 16.1 STATEMENT

       PLEASE TAKE NOTICE THAT Christopher Collins, Cameron Collins, and Stephen

Zarsky, defendants in the above-captioned action, hereby present this motion seeking an order

compelling the production of materials pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and

Federal Rule of Criminal Procedure 16 (the “Motion”);

       PLEASE TAKE FURTHER NOTICE that the Motion is made and based on this

Notice of Motion, the annexed Memorandum of Law filed concurrently in support hereof, the

Declaration of Kendall Wangsgard, Esq., and on such other pleadings, records, oral and

documentary evidence and arguments as may be presented to the Court; and

       PLEASE TAKE FURTHER NOTICE that any opposition to the Motion must be filed

on or before March 8, 2019.

       LOCAL RULE 16.1 STATEMENT. It is hereby certified that the Motion is made

following conference of counsel to discuss the relief requested. Counsel for the parties have

telephonically met-and-conferred on in good faith to resolve by agreement the issues raised by
          Case 1:18-cr-00567-VSB Document 64 Filed 02/08/19 Page 2 of 3



the Motion. However, the parties have been unable to reach agreement with respect to the issues

raised in the Motion.

                                                   Respectfully submitted,

New York, New York
February 8, 2019


                                                   BAKER HOSTETLER LLP
                                                   By: /s/ Jonathan B. New
                                                   Jonathan B. New
                                                   45 Rockefeller Plaza
                                                   14th Floor
                                                   New York, NY 10111
                                                   T: 212.589.4200
                                                   F: 212.589.4201
                                                   jnew@bakerlaw.com

                                                   Jonathan R. Barr (pro hac vice)
                                                   Kendall E. Wangsgard
                                                   Washington Square, Suite 1100
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036
                                                   T: 202.861.1500
                                                   F: 202.861.1783
                                                   jbarr@bakerlaw.com
                                                   kwangsgard@bakerlaw.com

                                                   Attorneys for Christopher Collins


                                                   Rebecca M. Ricigliano
                                                   CROWELL & MORING LLP
                                                   590 Madison Avenue, 20th Floor
                                                   New York, New York 10022
                                                   T: 212.895.4268
                                                   rricigliano@crowell.com

                                                   Thomas A. Hanusik
                                                   Patrick S. Brown (pro hac vice)
                                                   CROWELL & MORING LLP
                                                   1001 Pennsylvania Avenue, NW
                                                   Washington, DC 20004
                                                   T: 202.624.2530
Case 1:18-cr-00567-VSB Document 64 Filed 02/08/19 Page 3 of 3



                                 thanusik@crowell.com
                                 pbrown@crowell.com

                                 Attorneys for Cameron Collins


                                 Mauro M. Wolfe
                                 Amanda L. Bassen
                                 DUANE MORRIS LLP
                                 1540 Broadway
                                 New York, New York 10036
                                 T: 212.692.1017
                                 mmwolfe@duanemorris.com
                                 abassen@duanemorris.com

                                 Attorneys for Stephen Zarsky
